Appellate Case: 21-1212     Document: 010110647175          Date Filed: 02/18/2022     Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 18, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  NICOLAS DONEZ,

        Plaintiff - Appellant

  v.                                                            No. 21-1212
                                                   (D.C. No. 1:19-CV-00285-CMA-NRN)
  LEPRINO FOODS, INC.,                                           (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, EBEL, and PHILLIPS, Circuit Judges.
                   _________________________________

        Nicolas Donez worked as a foreperson for Leprino Foods (“Leprino”). On

 February 9, 2016, Frank Levar, another Leprino employee, pushed Mr. Donez, who

 pushed Mr. Levar in response. Mr. Levar then knocked Mr. Donez unconscious.

 Leprino fired both employees.

        Mr. Donez sued. He alleged Leprino fired him based on (1) exercising his right to

 self-defense in violation of Colorado law and (2) his race in violation of Title VII of the

 Civil Rights Act. The district court granted summary judgment for Leprino.

        Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.


        *
          This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1212      Document: 010110647175         Date Filed: 02/18/2022        Page: 2



                                     I. BACKGROUND

                                      A. Factual History

          “We present the facts in the light most favorable to [Mr. Donez], drawing all

 reasonable inferences in his favor.” Donahue v. Wihongi, 948 F.3d 1177, 1183 (10th Cir.

 2020).

    The Physical Altercation Between Mr. Donez and Mr. Levar

          Mr. Donez is Hispanic. He was an at-will employee at Leprino, which

 manufactures cheese in Fort Morgan, Colorado. Mr. Donez was a foreperson in the

 Whey Department. On February 9, 2016, the supervisor of the Whey Department was

 out sick, leaving Mr. Donez “in charge of that department as a supervisor and as a

 foreman.” App., Vol. I at 128-29. During his shift, Mr. Donez’s verbal disagreement

 with Mr. Levar led to a physical altercation in which Mr. Levar first pushed Mr. Donez.

 Mr. Donez pushed Mr. Levar in response. Mr. Levar then knocked Mr. Donez

 unconscious, sending him to the hospital.1 Mr. Donez suffered “an injury around the

 neck area and the back of the head.” App., Vol. II at 419.

          A few hours later, Leprino human resources (“HR”) personnel Risa Esterly-

 Wessbecker and Julia Lambert traveled to the hospital and spoke with Mr. Donez. He

 told Ms. Esterly-Wessbecker “[t]hat [Mr. Levar] pushed him, punched him. And he

 could not recall anything else.” Suppl. App., Vol. I at 53. Mr. Donez also provided


          1
         On February 11, 2016, Leprino fired Mr. Levar after he admitted to Leprino HR
 personnel that he punched Mr. Donez. The letter firing Mr. Levar explained that Leprino
 “ha[d] zero tolerance for workplace violence.” App., Vol. III at 621.

                                               2
Appellate Case: 21-1212     Document: 010110647175         Date Filed: 02/18/2022        Page: 3



 Leprino with a written statement dated February 10, 2016. It explained that after the

 verbal argument, Mr. Levar “became aggressive, pushed me in my chest. Then

 everything went black.” Id. at 69.

        Detective Steve Vosburg of the Fort Morgan Police Department (“FMPD”) also

 interviewed Mr. Donez at the hospital on February 9. Mr. Donez told the detective that

 he and Mr. Levar “were arguing and he remembered [Mr. Levar] pushing and when [Mr.

 Levar] pushed him, [Mr. Donez] pushed him back.” App., Vol. II at 420-21. Detective

 Vosburg spoke to Ms. Esterly-Wessbecker on February 10, 2016, and relayed Mr.

 Donez’s statement to her. Suppl. App., Doc. 10867614 (“Audio Recording 3”); Suppl.

 App., Vol. I at 56.

        On February 22, Kelly Soja, a Leprino HR official, wrote an email to Ms.

 Lambert, asking, “Did we get the police reports, detective’s statements on his

 conversation with [Mr. Donez], etc? We need those ASAP if we have not.” App., Vol. II

 at 438. A few minutes later, Ms. Soja again emailed Ms. Lambert, stating, “If we don’t

 get that detective’s statement on what [Mr. Donez] said to him, we probably can’t term

 him.” Id. at 437.

        Upon receiving a copy of the FMPD police report, which stated that Mr. Donez

 admitted to pushing Mr. Levar, Ms. Esterly-Wessbecker called Mr. Donez to confirm this

 fact. Mr. Donez told Ms. Esterly-Wessbecker that “he remembered when he spoke to the

 police officer that he did state that he had shoved [Mr. Levar].” App., Vol. I at 92.

        On February 29, Ms. Esterly-Wessbecker met with Mr. Donez and terminated his

 employment. Mr. Donez then told Ms. Esterly-Wessbecker he had pushed Mr. Levar in

                                              3
Appellate Case: 21-1212       Document: 010110647175       Date Filed: 02/18/2022     Page: 4



 self-defense. This was the first time Mr. Donez claimed self-defense to anyone at

 Leprino. Id. at 75; Suppl. App., Vol. II at 205.2 According to Mr. Donez, Ms. Esterly-

 Wessbecker explained “that it didn’t matter” if he was acting in self-defense. App., Vol.

 I at 75. Ms. Esterly-Wessbecker gave Mr. Donez a letter stating that Leprino was firing

 him because “[d]uring our investigation you verbally admitted to us you pushed [Mr.

 Levar]. Leprino Foods Company has no tolerance for workplace violence.” App., Vol.

 III at 620.

    Comparators

        To support his Title VII claim, Mr. Donez relied on evidence purportedly

 demonstrating that Leprino disciplined him and other Hispanic employees more harshly

 than non-minority employees who engaged in similar conduct.3 His comparators were:

                Frank Levar, a White employee, was involved in a 2010 or 2011
                 altercation with co-worker Shane Tucker during which the men had a
                 verbal dispute and Mr. Levar pushed Mr. Tucker. Leprino HR personnel
                 Shane Cole and Don Northrup handled the incident. Mr. Levar was not
                 disciplined.

        2
          Leprino contends Mr. Donez did not claim self-defense at this meeting. Aplee.
 Br. at 10 n.3. The part of the record it cites in support of this argument, however, does
 not say this. See App., Vol. I at 92. Regardless, because we view the facts in the light
 most favorable to Mr. Donez, we treat as true that Mr. Donez told Ms. Esterly-
 Wessbecker he was acting in self-defense.
        3
         Before the district court, Mr. Donez submitted evidence of “8 workplace
 incidents involving 6 [Leprino] employees between 2007 and 2018” to support his Title
 VII claim. App., Vol. III at 549. On appeal, though he mentions all eight incidents, he
 argues only that “Leprino’s disciple [sic] of Mr. Levar, Mr. Morrison and termination of
 Ms. Campos should have been admitted because the a [sic] reasonable comparators.”
 Aplt. Br. at 13. He has therefore abandoned any argument that the other three employees
 were suitable comparators, and we do not discuss them here. See Stender v. Archstone-
 Smith Operating Tr., 910 F.3d 1107, 1117 (10th Cir. 2018).

                                              4
Appellate Case: 21-1212     Document: 010110647175         Date Filed: 02/18/2022        Page: 5



            Shawn Morrison, a White employee, was accused of “rough-housing” and
             inappropriate touching on two occasions in March and April 2016. In
             March, a Leprino employee complained to Ms. Lambert that he was “tired
             of [Mr. Morrison] rough-housing, grabbing shoulders, pretend[ing]to choke
             hold, playing around.” Suppl. App., Vol. II at 218. Then in April, a
             Leprino employee reported Mr. Morrison for picking up a female employee
             and “cupp[ing] her rear end with his hand.” App., Vol. I at 104-05. Ms.
             Soja and Ms. Lambert responded to the incident, and Ms. Lambert issued
             Mr. Morrison a “last and final warning,” stating that “any further
             performance issues within a 12-month period [] you will be subject to
             immediate termination.” App., Vol. II at 538.

            Crystal Campos, an Hispanic employee, kicked a co-worker during an
             incident in June of 2017. Ms. Lambert fired Ms. Campos.

                                   B. Procedural History

        The district court issued orders (1) granting in part and denying in part Leprino’s

 motion for summary judgment (the “First Summary Judgment Order”), (2) excluding Mr.

 Donez’s comparator evidence, and (3) granting Leprino’s renewed motion for summary

 judgment (“the Second Summary Judgment Order”).

    First Summary Judgment Order

        The First Summary Judgment Order dismissed Mr. Donez’s state law wrongful

 termination claim but allowed his Title VII discrimination claim to go forward.

        a. Wrongful termination in violation of public policy

        Mr. Donez alleged that Leprino violated public policy by firing him for asserting

 his rights to (1) self-defense and (2) receive workers’ compensation benefits. The district

 court concluded that Mr. Donez had failed to demonstrate that employees have a “job-

 related right” to act in self-defense under Colorado law. App., Vol. II at 530-33. It

 further held that the workers’ compensation claim failed because Mr. Donez had not


                                              5
Appellate Case: 21-1212      Document: 010110647175        Date Filed: 02/18/2022       Page: 6



 provided evidence establishing a causal connection between the exercise of his workers’

 compensation rights and his termination.4

        b. Title VII—discrimination

        The district court determined that two factual issues precluded summary judgment

 on Mr. Donez’s Title VII claim. First, it said there were genuine issues of material fact as

 to whether Mr. Donez established, via comparator evidence, that he was treated less

 favorably than similarly situated, non-minority employees. Second, the court determined

 there was a genuine factual dispute as to whether Leprino’s reason for firing Mr.

 Donez—that he pushed Mr. Levar—was pretextual because there was evidence from

 which a rational jury could find that (1) Leprino decided to fire Mr. Donez and then

 sought a rationale to justify its action, and (2) Mr. Donez “was the victim of an attack and

 not a willing participant in a fight.” Id. at 524.

    Motion in Limine

        The parties then filed cross-motions in limine, which the district court granted in

 part and denied in part. As relevant here, the court excluded Mr. Donez’s comparator

 evidence, reasoning that the comparators were not similarly situated to Mr. Donez, and

 evidence related to their misconduct was therefore not relevant to establishing a Title VII

 violation. The court explained:

             Mr. Levar’s 2010/2011 incident was not relevant to pretext because it
              occurred “too long before Mr. Donez’s firing in February 2016.” App.,
              Vol. III at 551.

        4
          Mr. Donez has abandoned his workers’ compensation argument on appeal. See
 Scarlett v. Air Methods Corp., 922 F.3d 1053, 1067 (10th Cir. 2019).

                                                6
Appellate Case: 21-1212     Document: 010110647175         Date Filed: 02/18/2022       Page: 7



             Mr. Morrison’s 2016 incidents were not relevant to pretext because (1) Mr.
              Morrison was disciplined for violating Leprino’s “policy against workplace
              horseplay,” whereas Mr. Donez was fired for violating the company’s
              Workplace Security Policy; (2) different HR personnel disciplined them;
              and (3) Mr. Morrison was not a supervisor, and Mr. Donez was. Id. at 551-
              52.
             Ms. Campos’s 2017 incident “occurred too long after Mr. Donez’s firing to
              be relevant to a showing of pretext.” Id. at 551.

    Second Summary Judgment Order

        Leprino next filed a renewed motion for summary judgment. The district court

 granted the renewed motion, concluding that without the now-excluded comparator

 evidence, Mr. Donez could not establish a prima facie case for employment

 discrimination because his remaining evidence was “insufficient to give a rise to an

 inference of discrimination.” App., Vol. III at 633.5

                                     II. DISCUSSION

        We review a district court’s grant of summary judgment de novo, applying the

 same standards as the district court under Federal Rule of Civil Procedure 56(a). Jordan

 v. Maxim Healthcare Servs., Inc., 950 F.3d 724, 730 (10th Cir. 2020). We draw all

 reasonable inferences and resolve factual disputes in favor of Mr. Donez. Id. We will

 affirm “if the movant shows that there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).




        5
         Although the district court excluded the comparator evidence after deciding it
 was not relevant to proving pretext, it ultimately granted Leprino’s renewed motion for
 summary judgment because Mr. Donez could not establish a prima facie case of
 discrimination.

                                              7
Appellate Case: 21-1212     Document: 010110647175         Date Filed: 02/18/2022      Page: 8



        We first address the district court’s grant of summary judgment for Leprino on the

 wrongful termination claim and then turn to the Title VII discrimination claim.

                      A. Mr. Donez’s Wrongful Termination Claim

        We affirm the grant of summary judgment in favor of Leprino on Mr. Donez’s

 wrongful termination claim. When Leprino fired Mr. Donez, an at-will employee, it was

 unaware that he claimed to have pushed Mr. Levar in self-defense. Leprino therefore

 could not have fired him for exercising a purported right to self-defense.6

    Legal Background

        Under Colorado law, an employer may fire an at-will employee without cause

 unless the plaintiff-employee can establish the termination violated public policy. Rocky

 Mountain Hosp. & Med. Serv. v. Mariani, 916 P.2d 519, 523 (Colo. 1996). To establish

 a public policy exception, the plaintiff must show:

        (1) the employer directed the employee to perform an illegal act as part of the
            employee’s work-related duties or prohibited the employee from performing a
            public duty or exercising an important job-related right or privilege;
        (2) the action directed by the employer would violate a specific statute related to
            public health, safety, or welfare, or would undermine a clearly expressed
            policy relating to the employee’s basic responsibility as a citizen or the
            employee’s right or privilege as a worker;
        (3) the employee was terminated as the result of refusing to perform the act
            directed by the employer; and
        (4) the employer was aware that the employee’s refusal to perform the act was
            based on the employee’s reasonable belief that the directed act was unlawful.


        6
         Though the district court resolved the case on a different basis, “we may affirm
 on any basis supported by the record, even if it requires ruling on arguments not reached
 by the district court or even presented to us on appeal.” Hayes v. SkyWest Airlines, Inc.,
 12 F.4th 1186, 1201 (10th Cir. 2021) (quotations omitted).

                                              8
Appellate Case: 21-1212     Document: 010110647175         Date Filed: 02/18/2022        Page: 9



 Bonidy v. Vail Valley Ctr. for Aesthetic Dentistry, P.C., 232 P.3d 277, 281 (Colo. App.

 2010) (citing Martin Marietta Corp. v. Lorenz, 823 P.2d 100, 109 (Colo. 1992)) (spacing

 added).

        For a public policy to be the basis for a wrongful termination claim, it “must serve

 the public interest and be sufficiently concrete to notify employers and employees of the

 behavior it requires.” Mariani, 916 P.2d at 525. “Not all potential sources of public

 policy are of sufficient gravity to outweigh the precepts of at-will employment. . . . The

 General Assembly is the branch of government charged with creating public policies, and

 the courts may only recognize and enforce such policies.” Crawford Rehab. Servs., Inc.

 v. Weissman, 938 P.2d 540, 553 (Colo. 1997).

        The Colorado Supreme Court has “unambiguously recognized that the cause of

 action [for wrongful termination] is not available unless the employer was aware or

 should have been aware of the protected action prior to its decision to terminate the

 employee.” Mowry v. United Parcel Serv., Inc., 280 F. App’x 702, 710 (10th Cir. 2008)

 (unpublished) (citing Lorenz, 823 P.2d at 110);7 see also Barlow v. C.R. England, Inc.,

 703 F.3d 497, 507-09 (10th Cir. 2012) (to establish a prima facie case of wrongful

 termination, plaintiff must demonstrate causation—i.e., that he was fired for engaging in

 protected activity).




        7
         We cite this unpublished decision only for its persuasive value. See Fed. R. App.
 P. 32.1(a); 10th Cir. R. 32.1.(A).

                                              9
Appellate Case: 21-1212     Document: 010110647175          Date Filed: 02/18/2022      Page: 10



     Analysis

         Mr. Donez argues that he was fired in violation of “a well-established public

  policy for all individuals, including employees, to defend[] themselves.” Aplt. Br. at 16.

  Thus, he contends, the district court erred in granting summary judgment to Leprino on

  his claim for wrongful termination.

         The Colorado Supreme Court has not recognized a job-related right to self-

  defense. We need not predict whether it would do so here because Mr. Donez has not

  established that Leprino knew he claimed self-defense when it decided to fire him. His

  wrongful termination claim therefore fails.

         The record shows Mr. Donez did not inform anyone at Leprino that he pushed Mr.

  Levar in self-defense until after Ms. Esterly-Wessbecker gave him the termination letter.

  See App., Vol. I at 75; Suppl. App., Vol. II at 205. To show wrongful termination in

  violation of public policy, Mr. Donez must establish that Leprino “was aware or should

  have been aware of the protected action prior to its decision to terminate [him].” Mowry,

  280 F. App’x at 710 (citing Lorenz, 823 P.2d at 109-110). Because Leprino decided to

  fire Mr. Donez before it knew, or should have known, that he claimed to have pushed Mr.

  Levar in self-defense, it could not have fired him for acting in self-defense. Even if

  Colorado would recognize self-defense as a public policy protection against at-will

  termination, Mr. Donez has thus failed to establish causation—that he was fired due to

  exercise of an established public policy interest—a necessary element of a prima facie

  case of wrongful termination. See Bonidy, 232 P.3d at 281.



                                                10
Appellate Case: 21-1212      Document: 010110647175          Date Filed: 02/18/2022      Page: 11



         Our decisions about federal retaliation claims reinforce this conclusion. For

  example, in Sabourin v. University of Utah, the plaintiff alleged his employer fired him

  for “going over [his supervisor’s] head to obtain” leave under the Family and Medical

  Leave Act. 676 F.3d 950, 958 (10th Cir. 2012). We affirmed summary judgment for the

  employer, explaining “the uncontradicted evidence show[ed] that [the supervisor]

  decided to lay off [plaintiff] before she learned that he might take FMLA leave.” Id. The

  retaliation claim therefore failed because “there was no causal connection between the

  protected activity (the request for FMLA leave) and the adverse action (the reduction in

  force).” Id. at 959 (quotations and alterations omitted); see also Kilcrease v. Domenico

  Transp. Co., 828 F.3d 1214, 1226 (10th Cir. 2016).

         Mr. Donez offers two arguments as to why he established a prima facie case of

  wrongful termination despite not telling Leprino he was acting in self-defense until after

  it decided to fire him. Neither is persuasive.

         First, he contends Leprino’s investigation was inadequate because it allowed the

  company to remain willfully ignorant of the fact he was acting in self-defense. In

  support, Mr. Donez points out that “Leprino never asked [] if he was acting in self-

  defense.” Aplt. Reply Br. at 5. But based on the record, no reasonable juror would

  conclude Leprino’s investigation was inadequate. Leprino (1) interviewed Mr. Donez at

  the hospital; (2) solicited a written statement from him; (3) relied on the police report,

  which incorporated information from Detective Vosburg’s interview with Mr. Donez and

  other Leprino employees; (4) called Mr. Donez to confirm facts in the police report; and

  (5) interviewed employees or requested statements from them regarding the altercation.

                                               11
Appellate Case: 21-1212     Document: 010110647175         Date Filed: 02/18/2022     Page: 12



         Second, Mr. Donez argues that Leprino knew he was acting in self-defense given

  that (1) the police report and a report Leprino submitted to OSHA referred to Mr. Donez

  as “the victim,” (2) Mr. Levar admitted to assaulting Mr. Donez, and (3) Mr. Levar was

  arrested for his role in the incident while Mr. Donez was not. But none of this evidence

  sheds light on Mr. Donez’s reason for pushing Mr. Levar.

         The OSHA report refers to Mr. Donez as “the victim,” but Leprino did not use this

  language—it was a default term on the OSHA form. See App., Vol. III at 622-23.

  Notably, the section of the form containing Leprino’s explanation of the altercation refers

  to Mr. Donez as “[t]he injured” and not “the victim.” Id. at 622. And one of the

  statements in the police report referring to Mr. Donez as “the victim” was made before

  law enforcement even knew Mr. Donez had pushed Mr. Levar, indicating that FMPD

  personnel used the term for reasons other than describing Mr. Donez’s role in the fight or

  his motivation for pushing Mr. Levar. See App., Vol. II at 417.

         Nor can we conclude Leprino knew Mr. Donez was acting in self-defense based

  on Mr. Levar’s description of the fight or that only Mr. Levar was arrested. Although

  Mr. Levar told several employees that he “hit” or “knocked out” Mr. Donez, id. at 399,

  410, such statements, along with his arrest, do not reveal Mr. Donez’s role in the dispute.

  And there is no evidence that Leprino knew Mr. Donez would not be charged when it

  decided to fire him.

         Finally, Mr. Donez’s statements regarding the incident indicate that Mr. Levar

  stopped acting as the aggressor after he initially pushed Mr. Donez. App., Vol. I at 74.



                                              12
Appellate Case: 21-1212      Document: 010110647175            Date Filed: 02/18/2022    Page: 13



  Leprino, which relied on those statements, thus had no reason to believe Mr. Donez was

  defending himself when he pushed Mr. Levar.

                                         *    *        *   *

         Mr. Donez has not established that, when Leprino decided to fire him, it knew or

  should have known he claimed to be acting in self-defense when he pushed Mr. Levar.

  Thus, even assuming the Colorado Supreme Court were to recognize a job-related right to

  self-defense, something it has yet to do, his claim would still fail. We affirm the district

  court’s grant of summary judgment in favor of Leprino on Mr. Donez’s wrongful

  termination claim.

                            B. Mr. Donez’s Discrimination Claim

         We affirm the district court’s grant of summary judgment on Mr. Donez’s

  discrimination claim. We do not decide whether the district court (1) abused its

  discretion in excluding Mr. Donez’s comparator evidence or (2) erred in determining that

  the remaining evidence failed to establish a prima facie case of discrimination. Rather,

  we assume Mr. Donez’s comparator evidence was admissible but conclude based on all

  the evidence that Mr. Donez has not established pretext.8

     Legal Background

         “Title VII of the Civil Rights Act of 1964 . . . prohibits employment

  discrimination on the basis of race, color, religion, sex, or national origin.” Ricci v.



         8
          We therefore affirm the district court on this claim but do so on an alternate
  basis. Hayes, 12 F.4th at 1201.

                                                  13
Appellate Case: 21-1212     Document: 010110647175          Date Filed: 02/18/2022       Page: 14



  DeStefano, 557 U.S. 557, 577 (2009). Employers cannot discriminate “in hiring, firing,

  salary structure, promotion and the like.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

  338, 342 (2013).

         a. McDonnell Douglas framework

         Because Mr. Donez does not present direct evidence of discrimination, we apply

  the McDonnell Douglas burden-shifting framework to his Title VII claim. See

  McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973); see also Fassbender v.

  Correct Care Sols., LLC, 890 F.3d 875, 884 (10th Cir. 2018). Under this framework, Mr.

  Donez first must establish a prima facie case of discrimination by showing that “(1) [he]

  belongs to a protected class; (2) [he] suffered an adverse employment action; and (3) the

  challenged action took place under circumstances giving rise to an inference of

  discrimination.” E.E.O.C. v. PVNF, LLC, 487 F.3d 790, 800 (10th Cir. 2007). Once he

  makes this showing, “the burden shifts to [Leprino] to articulate a legitimate,

  nondiscriminatory reason for the adverse action.” Id. If Leprino does this, the burden

  shifts back to Mr. Donez, who must “show that there is a genuine issue of material fact as

  to whether the employer’s proffered reasons are pretextual.” Id.

         b. Pretext

         In evaluating whether a plaintiff has established pretext, “we are obliged to

  consider [the] evidence in its totality.” Orr v. City of Albuquerque, 531 F.3d 1210, 1215

  (10th Cir. 2008). The burden of establishing pretext “is more demanding [than the

  burden of establishing a prima facie case] and requires a plaintiff to assume the normal



                                              14
Appellate Case: 21-1212      Document: 010110647175            Date Filed: 02/18/2022    Page: 15



  burden of any plaintiff to prove his or her case at trial.” Lobato v. New Mexico Env’t

  Dep’t, 733 F.3d 1283, 1293 (10th Cir. 2013) (quotations omitted).

         “A plaintiff can establish pretext by showing the defendant’s proffered

  nondiscriminatory . . . explanations for its actions are so incoherent, weak, inconsistent,

  or contradictory that a rational factfinder could conclude they are unworthy of belief.”

  Hiatt v. Colorado Seminary, 858 F.3d 1307, 1316 (10th Cir. 2017) (quotations and

  alterations omitted). But “[e]vidence that the employer should not have made the adverse

  employment decision—for example, that the employer was mistaken or used poor

  business judgment—is not sufficient to show that the employer’s explanation is unworthy

  of credibility.” Id. (quotations and alterations omitted).

         “[A] plaintiff may [] show pretext on a theory of disparate treatment by providing

  evidence that he was treated differently from other similarly-situated, nonprotected

  employees who violated work rules of comparable seriousness.” Kendrick v. Penske

  Transp. Servs., Inc., 220 F.3d 1220, 1232 (10th Cir. 2000). A similarly-situated

  employee “shares the same supervisor, is subject to the same standards governing

  performance evaluation and discipline, and has similar relevant employment

  circumstances, such as work history.” Hiatt, 858 F.3d at 1318.

     Analysis

         Mr. Donez’s comparator evidence and his other circumstantial evidence do not

  establish pretext. First, of his three alleged comparators, Mr. Donez was not similarly

  situated to two of them, and any similarity with the third is not enough to show pretext.

  Second, Mr. Donez’s other circumstantial evidence—Ms. Soja’s emails inquiring about

                                               15
Appellate Case: 21-1212     Document: 010110647175          Date Filed: 02/18/2022     Page: 16



  the police report and Leprino’s investigatory procedures—shows that Leprino fired Mr.

  Donez for pushing Mr. Levar and does not establish pretext.

         a. Comparator evidence

                i. Mr. Levar

         Mr. Donez contends he was similarly situated to Mr. Levar when the latter pushed

  a co-worker during a dispute in 2010 or 2011 but was not disciplined. Mr. Levar and Mr.

  Donez were not similarly situated regarding that incident. But they were as to their joint

  involvement in the 2016 altercation.

                       1) 2010/2011 incident

         Mr. Levar’s 2010/2011 incident does not supply competent comparator evidence.

         First, the HR decisionmakers who handled Mr. Levar’s 2010/2011 incident—Mr.

  Cole and Mr. Northrup—were not involved in the 2016 decision to fire Mr. Donez. HR

  officials Ms. Esterly-Wessbecker, Ms. Soja, and Ms. Lambert were involved in that

  decision. This distinction renders Mr. Levar an unsuitable comparator because generally,

  to be similarly situated, the plaintiff and the comparator must “share a supervisor or

  decision-maker.” Ibrahim v. All. for Sustainable Energy, LLC, 994 F.3d 1193, 1196

  (10th Cir. 2021); see also Rivera v. City & Cnty. of Denver, 365 F.3d 912, 922 (10th Cir.

  2004) (“Comparison of one disciplinary action with another ordinarily is relevant only to

  show the bias of the person who decided upon the disciplinary action.”). Because




                                               16
Appellate Case: 21-1212     Document: 010110647175        Date Filed: 02/18/2022     Page: 17



  different decisionmakers handled the incidents, Mr. Levar in 2010/2011 and Mr. Donez

  in 2016 were not similarly situated.9

         Second, Mr. Levar’s 2010/2011 incident occurred roughly five years before the

  2016 altercation and is too remote to demonstrate pretext. As we have explained,

  comparator evidence involving temporally remote events has diminished probative value

  because “[e]mployers’ disciplinary practices necessarily change over time.” Kendrick,

  220 F.3d at 1233-34. We have explained, for example, that an incident that occurred two

  years before the plaintiff’s firing had “diminishe[d]” evidentiary value. Timmerman v.

  U.S. Bank, N.A., 483 F.3d 1106, 1115 n.3 (10th Cir. 2007). Given the roughly five-year

  span between the 2010/2011 incident and the 2016 altercation, we cannot say Mr. Levar

  and Mr. Donez were similarly situated.

                       2) 2016 incident

         In 2016, Leprino treated Mr. Levar and Mr. Donez the same—it fired both of

  them. This undermines Mr. Donez’s pretext argument. See English v. Colorado Dep’t of

  Corr., 248 F.3d 1002, 1012 (10th Cir. 2001) (“A plaintiff can not [sic] pick and choose a

  person he perceives is a valid comparator who was allegedly treated more favorably, and

  completely ignore a significant group of comparators who were treated equally or less




         9
           Mr. Donez argues he need not share the same supervisor as Mr. Levar where, as
  here, he “claims to be a victim of a company-wide discriminatory policy.” Aplt. Br. at
  26. Though he points to instances where Hispanic and non-Hispanic employees received
  different discipline for allegedly similar infractions, he does not explain how those
  employees were similarly situated. Mr. Donez has therefore not provided evidence that
  Leprino had a company-wide discriminatory policy.

                                             17
Appellate Case: 21-1212      Document: 010110647175         Date Filed: 02/18/2022      Page: 18



  favorably than he.” (quotations and alterations omitted)). Indeed, out of all the

  comparators, Mr. Donez was most similar to Mr. Levar with respect to the 2016

  altercation: (1) their misconduct occurred at the exact same time; (2) though Mr. Levar

  was more aggressive, both men were involved in the same physical altercation; and

  (3) the same decisionmakers disciplined them. Leprino fired both shortly after receiving

  confirmation of their participation in the fight. This evidence supports Leprino’s position

  that it fired both men for engaging in violent physical conduct, a clear violation of the

  company’s Workplace Security Policy.

                ii. Mr. Morrison

         Mr. Donez also argues he was similarly situated to Mr. Morrison, who engaged in

  misconduct in March 2016 and again in April but was not fired. Mr. Donez and Mr.

  Morrison were not similarly situated as to the March incident. The question is closer

  with respect to the April 2016 incident.

                       1) March 2016 incident

         In March 2016, Jay Marshall, a Leprino employee, told HR personnel “he was

  tired of [Mr. Morrison’s] rough-housing, grabbing shoulders, pretend[ing] to choke hold,

  playing around. He stated he wanted it to stop. We are here to work and not play

  around.” Suppl. App., Vol. II at 218.

         Mr. Donez and Mr. Morrison were not similarly situated because their conduct

  was not “of comparable seriousness.” PVNF, 487 F.3d at 801. Although both made

  physical contact with co-workers, that contact was qualitatively different. Mr.

  Morrison’s behavior was accurately characterized as horseplay; indeed, the colleague

                                               18
Appellate Case: 21-1212     Document: 010110647175         Date Filed: 02/18/2022       Page: 19



  who complained described it as “playing around.” Suppl. App., Vol. II at 218. By

  contrast, Mr. Donez pushed a coworker in a physical altercation that led to Mr. Levar’s

  arrest and Mr. Donez’s hospitalization.

                      2) April 2016 incident

        In early April 2016, Mr. Morrison was “seen picking up another employee around

  the waist,” id. at 221, and “cupping [her] rear end,” App., Vol. I at 105. An employee

  who witnessed the incident reported it to HR and later characterized it as “horseplay plus

  sexual harassment.” Id. The victim did not complain to HR about the incident. Ms.

  Lambert issued Mr. Morrison a “last and final warning,” stating that “any further

  performance issues within a 12-month period [] you will be subject to immediate

  termination.” App., Vol. II at 538.

        Leprino argues that this incident was not sufficiently similar to Mr. Donez’s

  physical altercation because:

        (1) the victim “did not complain at all,”

        (2) the employee who reported the April 16 incident “believed it was horseplay,”

        (3) Leprino disciplined Mr. Donez and Mr. Morrison under different policies, and

        (4) different decisionmakers disciplined Mr. Donez and Mr. Morrison.

  Aplee. Br. at 32-33. These arguments are not persuasive because:

        (1) whether the victim complained does not affect the seriousness of the
            misconduct;

        (2) the coworker who reported the incident testified that she believed Mr.
            Morrison engaged in “horseplay plus sexual harassment,” and not just
            “horseplay.” App., Vol. I at 105;


                                              19
Appellate Case: 21-1212      Document: 010110647175         Date Filed: 02/18/2022    Page: 20



         (3) if Mr. Donez and Mr. Morrison were disciplined under different policies, we
              should still ask whether the employees’ underlying conduct was “of
              comparable seriousness,” PVNF, 487 F.3d at 801; and

         (4) Ms. Lambert and Ms. Soja were involved in disciplining Mr. Morrison and Mr.
             Donez.

         Despite the foregoing, we conclude evidence of the April 2016 incident and

  Leprino’s treatment of Mr. Morrison was insufficient to defeat summary judgment.

  Leprino’s treatment of Mr. Morrison in April 2016 has limited probative value because it

  occurred after Mr. Donez’s termination in February. As we have said, the “relevant

  inquiry for determining pretext is whether the employer’s stated reasons were held in

  good faith at the time of the discharge, even if they later prove to be untrue.” Simmons v.

  Sykes Enters., Inc., 647 F.3d 943, 947 (10th Cir. 2011) (emphasis added) (quotations

  omitted); see also Heno v. Sprint/United Mgmt. Co, 208 F.3d 847, 856 (10th Cir. 2000)

  (“Discriminatory incidents which occurred . . . anytime after [the contested action] are

  not sufficiently connected to the employment action in question to demonstrate pretext.”

  (quotations omitted)). Further, Mr. Morrison and Mr. Donez engaged in different

  misconduct,10 and an employer is “allowed to exercise its judgment in determining how

  severely it will discipline an employee for different types of conduct.” Kendrick, 220

  F.3d at 1233. For these reasons, the Morrison evidence, especially when viewed with the

  other evidence in the record, could not lead a reasonable jury to find pretext.




         10
          In contrast to the April 2016 Morrison incident, the altercation between Mr.
  Donez and Mr. Levar resulted in a hospitalization and a police investigation.

                                               20
Appellate Case: 21-1212      Document: 010110647175        Date Filed: 02/18/2022    Page: 21



               iii. Ms. Campos

         Mr. Donez contends he was similarly situated to Ms. Campos, an Hispanic woman

  fired by Leprino in June 2017 for kicking a co-worker. Mr. Donez suggests her

  termination demonstrates that Leprino disciplined Hispanic employees more severely

  than non-Hispanic employees who engaged in similar misconduct.

         But any similarities between Ms. Campos’s and Mr. Donez’s incidents do not

  show that Leprino treated Hispanic employees less favorably than non-Hispanic

  employees. Mr. Donez needed to show that Ms. Campos was similarly situated to non-

  Hispanic employees who were treated more leniently. See Hardy v. S.F. Phosphates Co.,

  185 F.3d 1076, 1082 n.4 (10th Cir. 1999) (suitable comparators cannot be members of

  plaintiff’s protected class). He has not done so. And as with Mr. Morrison, because any

  alleged discrimination against Ms. Campos occurred after Leprino fired Mr. Donez,

  Leprino’s treatment of her is not sufficient to show of pretext. See Heno, 208 F.3d at

  856.

         b. Other evidence

         Mr. Donez’s remaining evidence is also unavailing. He relies on (1) emails from

  Ms. Soja to Ms. Lambert discussing the need to obtain the police report before firing Mr.

  Donez and (2) procedures Leprino used in conducting its investigation.

               i. Ms. Soja’s emails

         On February 22, 2016, Ms. Soja emailed Ms. Lambert to ask whether Leprino had

  received “the police reports, detective’s statements on his conversation with [Mr. Donez],

  etc? We need those ASAP if we have not.” App., Vol. II at 438. A few minutes later,

                                              21
Appellate Case: 21-1212      Document: 010110647175         Date Filed: 02/18/2022     Page: 22



  Ms. Soja followed up with another email to Ms. Lambert, explaining, “If we don’t get

  that detective’s statement on what Nic said to him, we probably can’t term him.” Id. at

  437. Before the district court and on appeal, Mr. Donez has argued these emails

  demonstrate that Leprino used the police report to “rationalize its predetermined reason to

  fire [him]” after “Leprino’s internal investigation did not justify terminating [him].” Dist.

  Ct. Doc. 46 at 2.11 The record shows otherwise.

         From the beginning of its investigation, Leprino knew Mr. Donez pushed Mr.

  Levar. On February 9, Mr. Donez told Detective Vosburg that he pushed Mr. Levar.

  The next day, Detective Vosburg relayed this information to Ms. Esterly-Wessbecker.

  Thus, as of February 10, Leprino knew Mr. Donez had pushed a co-worker. Ms. Soja’s

  emails demonstrate that before firing Mr. Donez, Leprino wanted written confirmation

  that Mr. Donez pushed Mr. Levar, a fact it had known since the day after the altercation.

  The emails are not “evidence that [Leprino’s] proffered reason for the employment

  decision was . . . unworthy of belief.” Kendrick, 220 F.3d at 1230.12

         In fact, the way Leprino HR personnel addressed the February incident confirms it

  fired Mr. Donez for participating in the altercation, not for an impermissible purpose.


         11
          We take judicial notice of arguments made in district court documents not
  included in the record compiled by the parties. See St. Louis Baptist Temple, Inc. v.
  FDIC, 605 F.2d 1169, 1172 (10th Cir. 1979).
         12
            Mr. Donez also argues it took longer to fire him than Mr. Levar because Leprino
  was fabricating a rationale to do so. This argument lacks merit. On the day of the
  altercation, Mr. Levar told Ms. Esterly-Wessbecker he punched Mr. Donez, an admission
  that provided grounds for his immediate termination. By contrast, Leprino waited to fire
  Mr. Donez until it had written confirmation of his role in the incident.

                                               22
Appellate Case: 21-1212      Document: 010110647175          Date Filed: 02/18/2022      Page: 23



  Leprino decided to fire Mr. Donez only after it knew that he pushed Mr. Levar. Ms.

  Soja’s emails to Ms. Lambert showed diligence in securing written confirmation. See

  App., Vol. II at 437 (“If we don’t get that detective’s statement on what [Mr. Donez] said

  to him, we probably can’t term him.”).

                ii. Leprino’s investigation procedures

         Mr. Donez suggests that the way Leprino conducted its investigation, including its

  reliance on the police report, is probative of pretext for three reasons. All lack merit.

         First, Mr. Donez contends Leprino’s investigation into the altercation was

  procedurally irregular, and thus probative of pretext, because Leprino “never” relied on

  police reports when investigating other incidents of workplace misconduct. Aplt. Br. at

  28.13 We have explained that “disturbing procedural irregularities can satisfy the

  requirements of a pretext claim.” Fassbender, 890 F.3d at 889 (quotations omitted).

  “But the mere fact that an employer failed to follow its own internal procedures does not

  necessarily suggest that the employer was motivated by illegal discriminatory intent or

  that the substantive reasons given by the employer for its employment decision were

  pretextual.” Id. (quotations and alterations omitted). Thus, when determining whether

  procedural irregularities are probative of pretext, we ask “whether the jury could




         13
           This argument distorts Ms. Esterly-Wessbecker’s deposition testimony. Ms.
  Esterly-Wessbecker testified that during her time at Leprino, the police had only
  investigated one other episode of workplace misconduct, and she did not include the
  police report in the file for that incident. App., Vol. I at 91.

                                               23
Appellate Case: 21-1212      Document: 010110647175         Date Filed: 02/18/2022        Page: 24



  conclude that the procedural irregularities were somehow related to the decision-maker’s

  discriminatory purpose.” Id. Here, the answer is no.

         Mr. Donez has provided no evidence that police routinely investigate workplace

  misconduct incidents at Leprino. Nor is there evidence that Leprino had any practice or

  policy of not relying on police reports when investigating misconduct. But even if

  Leprino had such a practice, it was reasonable to rely on the police investigation in this

  case because it revealed that Mr. Donez admitted to pushing Mr. Levar, a crucial fact that

  Leprino’s own investigation had not uncovered. Leprino’s reliance on the evidence

  produced by an independent government entity, while perhaps not a common practice,

  was not “disturbing” in the slightest. Id. To hold otherwise would give rise to an

  inference of pretext whenever an employer departed from its standard procedures, even

  when it did so for legitimate reasons. Thus, even if Leprino’s reliance on the police

  report were procedurally irregular, it does not suggest Leprino’s rationale for firing Mr.

  Donez is unworthy of belief.

         Second, Mr. Donez contends Leprino did not “attempt to interview [him] or

  request clarification” after receiving his written statement regarding the incident, which

  “was the typical practice when conducting investigations at Leprino.” Aplt. Br. at 29; see

  also Dist. Ct. Doc. 102 at 15-16 (“Both the Employee Handbook and ‘Workplace

  Security Policy’ also state that in the event of an incident or complaint, Leprino is

  supposed to conduct an investigation and interview all witnesses.”). This procedural

  departure, he argues, establishes pretext. We disagree.



                                               24
Appellate Case: 21-1212      Document: 010110647175         Date Filed: 02/18/2022      Page: 25



         For one thing, neither the Employee Handbook nor Workplace Security Policy

  mandate that HR personnel conduct interviews when investigating misconduct. The

  Employee Handbook says nothing about procedures for misconduct investigations. The

  Workplace Security Policy sets forth “guidelines for investigating an incident,” which

  include questioning witnesses and the employee accused of violating the policy, but also

  notes that “[s]ome situations may not warrant as comprehensive of an approach as

  outlined” in the guidelines. App., Vol. I at 35. Because Mr. Donez has not identified a

  policy requiring Leprino to interview him, we cannot say that Leprino’s failure to

  interview him establishes pretext. See Riggs v. AirTran Airways, Inc., 497 F.3d 1108,

  1119 (10th Cir. 2007) (failure to interview plaintiff before terminating her was not a

  disturbing procedural irregularity where there was no evidence the employer had a

  written policy requiring such an interview).

         And even assuming Leprino had such a policy, we are not persuaded that Leprino

  departed from it here. Though Leprino may not have formally interviewed Mr. Donez,

  HR personnel spoke with him in the aftermath of the incident; solicited a written

  statement from him; relied on the FMPD’s report, which incorporated information

  obtained through an interview with him; and called Mr. Donez to confirm details of the

  police report. Mr. Donez had several opportunities to tell his side of the story and there is

  no evidence Leprino was trying to avoid learning his version of events. Thus, any

  departure from the company’s interviewing procedures was de minimus, not a disturbing

  procedural irregularity, and not indicative of pretext.



                                                 25
Appellate Case: 21-1212      Document: 010110647175           Date Filed: 02/18/2022    Page: 26



         Third, Mr. Donez argues that Leprino’s stated rationale for terminating his

  employment is not credible because the police report referred to Mr. Donez as the

  “victim,” suggesting he was not a willing participant in the altercation. We addressed

  and rejected a similar argument in our discussion of his wrongful termination claim.

  Leprino fired Mr. Donez based on the undisputed evidence that he pushed Mr. Levar in a

  violent dispute. See App., Vol. III at 620. Thus, Mr. Donez’s exact role in the fight—

  willing participant, victim, aggressor—had no bearing on Leprino’s decision to fire him.

  Indeed, Ms. Esterly-Wessbecker told Mr. Donez that Leprino would have fired him even

  if it knew he had been acting in self-defense. The police report’s reference to Mr. Donez

  as “the victim” does not cast doubt on Leprino’s rationale for firing him.

                                         *   *        *   *

         Based on the summary judgment record, we conclude that Mr. Donez has not

  established that a reasonable jury could find “both that the reason [for his termination]

  was false, and that discrimination was the real reason,” as required to establish pretext.

  St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993).

                                     III. CONCLUSION

         We affirm.


                                                  Entered for the Court


                                                  Scott M. Matheson, Jr.
                                                  Circuit Judge




                                                 26